Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 1 of 70




              EXHIBIT 1
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 2 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 3 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 4 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 5 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 6 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 7 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 8 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 9 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 10 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 11 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 12 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 13 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 14 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 15 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 16 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 17 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 18 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 19 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 20 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 21 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 22 of 70
 Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 23 of 70




       IN WITNESS WHEREOF, the parties hereto through their fully authorized

representatives have agreed to this Settlement Agreement as of the date first herein above




                                                      tMd                   lk±- r/J
written.



By: ___________                                 By:                   €
Beth A. Wilkinson                               Bruce E. Gerstein
WILKINSON WALSH+ ESKOVITZ LLP                   GARWIN GERSTEIN & FISHER LLP
2001 M Street, NW, 10th Floor                   88 Pine Street, 10th Floor
Washington, DC 20036                            New York, NY 10005
Tel: (202) 847-4000                             Tel: (212) 398-0055
bwilkinson@wilkinsonwalsh.com                   bgerstein@garwingerst · n.co



By: _________                       _
J. Mark Gidley                                         F. Sorense
WHITE & CASE LLP                                BERGER MONTAGU
701 Thirteenth Street NW                        1818 Market Street, Suite 3600
Washington, DC 20005                            Philadelphia, PA 19103
Tel: (202) 626-3600                             Tel: (215) 875-3000
mgidley@whitecase.com                           dsorensen@bm.net
Counsel for Defendants                           Co-Lead Counsel for Plaintiffs and the Class




                                               22
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 24 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 25 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 26 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 27 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 28 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 29 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 30 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 31 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 32 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 33 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 34 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 35 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 36 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 37 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 38 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 39 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 40 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 41 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 42 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 43 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 44 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 45 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 46 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 47 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 48 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 49 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 50 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 51 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 52 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 53 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 54 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 55 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 56 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 57 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 58 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 59 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 60 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 61 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 62 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 63 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 64 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 65 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 66 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 67 of 70




        IN WITNESS WHEREOF, the undersigned have executed and delivered this Escrow
 Agreement as of the date first written above.



 By, �               <JvLvt
 First State Trust Company
                                                      ,+111
 1 Righter Pkwy #120
 Wilmington, DE 19803

 Directed Escrow Agent




 By: ..___________
 Beth A. Wilkinson                                Bruce E. Gerstein
 WILKINSON WALSH+ ESKOVITZ LLP                    GARWIN GERSTEIN & FISHER LLP
 2001 M Street, NW, 10th Floor                    88 Pine Street, 10th Floor
 Washington, DC 20036                             New York, NY 10005
 Tel: (202) 847-4000                              Tel: (212) 398-0055
 bwilkinson@wilkinsonwalsh.com                    bgerstein@garwingerstein.com



 By: __________
 J. Mark Gidley                                  By. ---=--t--f-">-"'-H�-'-----­
 WHITE & CASE LLP                                David F. Sorens..
 701 Thirteenth. Street NW                       BERGER MONTAG. PC
 Washington, DC 20005                            1818 Market Street, Suite 3600
 Tel: (202) 626-3600                             Philadelphia, PA 19103
 mgidley@whitecase.com                           Tel: (215) 875-3000
                                                 dsorensen@bm.net

 Counsel for Defendants                           Co-Lead Counsel for P/aintijfe and the Class




                                                 13
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 68 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 69 of 70
Case 1:15-cv-07488-CM-RWL Document 919-1 Filed 12/24/19 Page 70 of 70
